DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Farhad Shir (59,403) on 6/21/22.
The application has been amended as follows: 
Claim 1 – change “a filter” to “the filter” in line 21. 
Claim 3 – change “a user’s trial listening” to “a trial listening of the user” in line 2.
Claim 6 – change “the filter” to “the filter appropriate to the transfer characteristics" in line 2.
Claim 7 – change “the filter” to “the filter appropriate to the transfer characteristics" in lines 1-2.
Claim 8 – change “a filter” to “the filter” in line 24.

Response to Arguments
Applicant’s arguments, see at least p. 7 of Remarks filed 6/10/22, with respect to claims 1-3 and 6-10 have been fully considered and are persuasive.  The 35 USC 112 and 103 rejections of claims 1-3 and 6-10 have been withdrawn. 


Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not expressly disclose or fairly suggest “a second set is selected on a basis or a frequency response in a second frequency band of ear canal transfer characteristics of the user,” as in claim 1 and similarly in claims 8 and 9. 
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654